Per Curiam.
The officers’ fees are part of the plaintiff’s costs which he is supposed to have paid to them, and which he collects ostensibly for himself, but actually for them, by his execution. Such has been the practice from the foundation of the state as a province. They are seldom, perhaps never, paid by the plaintiff in the first instance; but they are subsequently paid by the sheriff directly into their hands. Though the legal title to them is in the plaintiff, it is only as a trustee; and the officers may consequently sue out an execution for them in his name. By the practice which has immemorially prevailed, they were at liberty to do so in this instance; nowithstanding the plaintiff’s agreement to pay in exoneration of the defendant.
Judgment affirmed.